Name: Commission Regulation (EEC) No 2534/87 of 21 August 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 8 . 87 Official Journal of the European Communities No L 240/29 COMMISSION REGULATION (EEC) No 2534/87 of 21 August 1987 amending Regulation (EEC) No 828/87 specifying products in the beef and veal sector which are eligible for buying in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (6) thereof, Whereas Commission Regulation (EEC) No 828/87 (3), as amended by Regulation (EEC) 2406/87 (4), provided for the buying in of forequarters of certain categories, quali ­ ties and presentations specified on the basis of the Community scale for the classification of carcases of adult bovine animals established under Council Regulation (EEC) No 1208/81 0 ; Whereas the present market situation necessitates a temporary modification of the list of qualities from cate ­ gory C eligible for intervention in the Federal Republic of Germany ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 828/87 shall be replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 31 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17. 2 . 1987, p. 1 . (3 OJ No L 80 , 24. 3 . 1987, p. 8 . (4) OJ No L 219, 8 . 8 . 1987, p. 20 . 0 OJ No L 123, 7. 5 . 1981 , p. 3 . No L 240/30 Official Journal of the European Communities 22. 8 . 87 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Produtos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o DEUTSCHLAND  Vorderviertel, auf 8 Rippen quergeschnitten :  Kategorie A, Klasse U2  Kategorie A, Klasse U3  Kategorie A, Klasse R2  Kategorie A, Klasse R3  Kategorie C, Klasse R3  Kategorie C, Klasse R4  Kategorie C, Klasse 03